United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Akron, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-670
Issued: October 5, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 11, 2010 appellant filed a timely appeal from an October 1, 2009 decision of
the Office of Workers’ Compensation Programs regarding a schedule award. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant sustained a ratable impairment of the right upper
extremity.
On appeal, counsel asserts that the Office’s October 1, 2009 decision denying appellant’s
schedule award claim is contrary to fact and law.
FACTUAL HISTORY
This case has previously been before the Board. In a decision issued April 5, 2007,1 the
Board affirmed the July 24 and October 24, 2006 decisions of the Office finding that appellant
1

Docket No. 07-285 (issued April 15, 2007).

did not establish that she sustained bilateral carpal tunnel syndrome in the performance of duty.
The facts of the case as set forth in the Board’s prior decision and order are incorporated by
reference.
Following issuance of the Board’s decision and order, appellant submitted new medical
evidence. Dr. John W. Dietrich, an attending Board-certified orthopedic surgeon, performed a
right median nerve release on December 11, 2006. He discharged appellant from active care on
March 27, 2007 as she had a negative Tinel’s sign, an excellent fist and had returned to full duty
with no restrictions.
In a November 9, 2007 report, Dr. Martin Fritzhand, an attending physician Boardcertified in preventive medicine, opined that appellant sustained right carpal tunnel syndrome
due to repetitive upper extremity motion at work. She attained maximum medical improvement
in April 2007. On examination of the right upper extremity, Dr. Fritzhand found radial deviation
limited to zero degrees, an interthenar surgical scar, atrophy of the thenar and hypothenar
eminences and 4/5 grip strength. He determined that appellant had a 14 percent impairment of
the right upper extremity according to the fifth edition of the American Medical Association,
Guides to the Evaluation of Permanent Impairment (hereinafter, A.M.A., Guides), 10 percent for
restricted motion according to Figure 16-31 and 4 percent for diminished grip strength according
to Table 16-34.
By decision dated March 19, 2008, the Office vacated its prior decisions and accepted
that appellant sustained right carpal tunnel syndrome in the performance of duty. Appellant
subsequently claimed a schedule award.
On April 2, 2008 an Office medical adviser recommend that Dr. Fritzhand clarify his
impairment rating as he improperly included grip strength. Dr. Fritzhand responded on July 1,
2008 that grip strength was an allowable rating element in carpal tunnel syndrome under Table
16-34. An Office medical adviser recommended a second opinion referral as Dr. Fritzhand twice
misapplied the A.M.A., Guides.
On December 13, 2008 the Office obtained a second opinion from Dr. Karl V. Metz, a
Board-certified orthopedic surgeon, who reviewed the medical record and statement of accepted
facts, noting that appellant reached maximum medical improvement on March 27, 2007.
Dr. Metz listed appellant’s symptoms of intermittent positional numbness and tingling in the
right hand and difficulty with personal care activities. On examination of the right wrist he
found no atrophy, swelling, discoloration, crepitus or weakness. Range of motion was full,
including radial deviation of 20 degrees. Grip and pinch strength were 5/5 and reflexes
symmetrical. Two-point discrimination testing revealed no sensory deficit in the right hand or
forearm. Tinel’s sign was negative at the median and ulnar nerves. Dr. Metz found that
appellant had no ratable impairment as she had normal strength, sensation and mobility in the
right upper extremity. He found no objective explanation for her subjective symptoms.
Dr. Metz noted that appellant could perform full-time work with no restrictions. An Office
medical adviser reviewed Dr. Metz’s report and concurred that appellant had no permanent
impairment of the right upper extremity.

2

By decision dated March 26, 2009, the Office denied appellant’s schedule award claim
on the grounds that the medical evidence did not support any impairment of the right upper
extremity. It accorded the weight of the medical evidence to Dr. Metz.
Appellant requested a telephonic hearing, held July 16, 2009. At the hearing, she
addressed her symptoms of numbness and tingling in her right hand, interfering with activities of
daily living. She was no longer under medical treatment. Counsel asserted that the Office
medical adviser improperly excluded grip strength from consideration.
By decision dated October 1, 2009, an Office hearing representative affirmed the
March 24, 2009 decision.2 The hearing representative accorded the weight of the medical
evidence to Dr. Metz, who found no objective abnormalities of appellant’s right upper extremity.
His report was based on a complete, accurate history, correctly applied the A.M.A., Guides and
was significantly more recent than Dr. Fritzhand’s opinion. Moreover, Dr. Fritzhand had
misapplied the A.M.A., Guides, whereas Dr. Metz used the correct tables and grading schemes in
addressing why there was no permanent impairment.
LEGAL PRECEDENT
The schedule award provisions of the Federal Employees’ Compensation Act3 provide for
compensation to employees sustaining impairment from loss or loss of use of specified members of
the body. The Act, however, does not specify the manner in which the percentage loss of a
member shall be determined. The method used in making such determination is a mater which
rests in the sound discretion of the Office. For consistent results and to ensure equal justice, the
Board has authorized the use of a single set of tables so that there may be uniform standards
applicable to all claimants. The A.M.A., Guides has been adopted by the Office as a standard for
evaluation of schedule losses and the Board has concurred in such adoption.4
The standards for evaluation of permanent impairment of an extremity under the A.M.A.,
Guides are based on loss of range of motion, together with all factors that prevent a limb from
functioning normally, such as pain, sensory deficit and loss of strength. All of the factors should
be considered together in evaluating the degree of permanent impairment.5

2

The March 26, 2009 schedule award decision was issued under the fifth edition of the A.M.A., Guides. As of
May 1, 2009, the Office utilized the sixth edition of the A.M.A., Guides. The October 1, 2009 decision was issued
after May 1, 2009 but did not specifically reference the sixth edition of the A.M.A., Guides. However, as appellant
had no objective abnormalities to rate, the sixth edition of the A.M.A., Guides referred to is moot.
3

5 U.S.C. §§ 8101-8193.

4

Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

5

Tammy L. Meehan, 53 ECAB 229 (2001).

3

ANALYSIS
The Office accepted that appellant sustained right carpal tunnel syndrome in the
performance of duty. She claimed a schedule award based on the reports of Dr. Fritzhand, an
attending physician Board-certified in preventive medicine.
Dr. Fritzhand submitted
November 9, 2007 and July 1, 2008 reports finding a 14 percent impairment of the right upper
extremity according to the fifth edition of the A.M.A., Guides, 10 percent for radial deviation
limited to zero degrees and 4 percent due to diminished grip strength. However, the A.M.A.,
Guides do not permit grip strength to be considered in rating entrapment neuropathies.6 As
Dr. Fritzhand did not correctly apply the A.M.A., Guides the Office obtained a second opinion
from Dr. Metz, a Board-certified orthopedic surgeon.
Dr. Metz reviewed the medical record and statement of accepted facts and performed a
thorough clinical examination. He observed normal sensation, strength and a full range of right
wrist motion. The restricted radial deviation observed by Dr. Fritzhand in November 2007 had
improved to the full normal range of 20 degrees. Dr. Metz opined that as appellant had no
objective abnormalities of the right upper extremity, she had no ratable impairment. Based on
Dr. Metz’s opinion, the Office denied appellant’s schedule award claim by March 26 and
October 1, 2009 decisions.
The Board finds that Dr. Metz’s opinion establishes that appellant had no ratable
impairment of the right upper extremity. His report was based on a review of the complete
medical record and an accurate statement of accepted facts. Dr. Metz performed a thorough
clinical examination and provided detailed orthopedic and neurologic findings. He explained
that as appellant had a full range of right wrist motion with normal sensation and strength, there
were no impairments on which to base a schedule award.
Appellant has not submitted medical evidence sufficient to outweigh Dr. Metz’s opinion.
Dr. Fritzhand misapplied the A.M.A., Guides and did not have the benefit of the complete
medical record. Dr. Metz’s opinion is more probative than that of Dr. Fritzhand as he provided a
thorough examination and explanation for his findings.7
As the medical evidence established that appellant did not have a permanent impairment
of the right upper extremity, the Office properly denied her schedule award claim. On appeal,
counsel asserts that the Office’s October 1, 2009 decision finding no ratable impairment contrary
to fact and law. As noted, the weight of the medical evidence demonstrates that appellant had no
impairment of the right upper extremity based on her accepted right carpel tunnel syndrome.

6

A.M.A., Guides 491-95 (5th ed).

7

Beverly A. Spencer, 55 ECAB 501 (2004).

4

CONCLUSION
The Board finds that appellant has not established that she sustained a ratable impairment
of the right upper extremity.
ORDER
IT IS HEREBY ORDERED THAT the October 1, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 5, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

